ON MOTION FOR EXTRAORDINARY RECONSIDERATION

PER CURIAM.
Based upon the order of the Florida Supreme Court relinquishing jurisdiction for our reconsideration of Skiles v. Gloeckner, 645 So.2d 109 (Fla. 5th DCA 1994) in light of Skiles v. Skiles, 646 N.E.2d 353 (Ind.Ct.App.1995), we withdraw our previous mandate and opinion. Further, we deny Elizabeth A. Skiles’ petition for writ of mandamus and prohibition and remand this case to the circuit court for further proceedings.
WRIT DENIED.
DAUKSCH, GOSHORN and DIAMANTIS, JJ., concur.